DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on December 19, 2021, in response to the Office Action mailed on September 30, 2021. 

Priority
This application is a continuation-in-part of and claims priority of U.S. Non-Provisional Application Serial No. 15/055,567, filed on February 27, 2016, which in turn claims priority to U.S. Provisional Application Serial No. 62/126,305, filed on February 27, 2015.

Status of the Claims
Claims 1-21 are pending.
Claims 1, 11 and 16 are currently amended. 

Allowance
 Claims 1-21 are allowed. Applicant’s remarks and argument filed on December 19, 2021 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of receiving a statement including a designated chargeable usage of the vehicle indicating an amount of accrued charges by the vehicle based on the one or more of the trigger events or the termination events, wherein the one or more processors are configured to compare 
Closest prior art Schick et al. (US 20020059075) discloses a method that allows to provide a database configured to store a rule base for governing prescribed usage of a vehicle and for gathering predetermined data indicative of the actual use of the vehicle. As the vehicle is in motion and using onboard sensors, the method further allows to monitor at least one parameter relating to the use of the vehicle. A transmitting action allows to transmit data relating to the vehicle parameter for each vehicle to the database. However, Schick does not disclose the above identified allowable subject matter. 
Dlugoss et al. (US 20100274432) teaches a vehicle monitoring system wherein a calculation module, an abnormal usage module, and memory. The calculation module calculates a vehicle usage value based on global positioning system (GPS) data and at least one data input, and calculates an expected vehicle usage value based on known vehicle characteristics and the GPS data. Dlugoss et al. fails to teach the deficiency of Schick et al. The other independent claims contain similar subject matter and the dependent claims are also allowable based upon their dependency on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687